Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
Claims 20-37 are pending.
Priority
This application filed on 08/20/2020, is a DIV of US application No. 16/101,299, filed on 08/10/2018 (ABN), which claims priority to U.S. provisional application No 62/543,827, filed on 08/10/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on submitted on 09/23/2020 and 05/25/2022, were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 21-37 depend from the rejected claim 1 and are, therefore, also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the reasons set forth below.
Claim 20 recites the limitation “said individual” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luthringer et al (hereinafter, “Luthringer”, APSS, 2005, Abstract, submitted in the parent application No. 16/101,299), as evidenced by PubChemCID11683556 (created 10/26/2006, submitted in the parent application No. 16/101,299).
Applicants claim a method for the prophylaxis (prevention) and/or treatment of Parkinson’s disease (PD) psychosis and symptoms thereof, comprising administering to a subject in need thereof, a therapeutically effective amount of a 5-HT2A serotonin receptor inverse agonist.
Applicants’ claim does not specify a particular amount for a 5-HT2A serotonin receptor inverse agonist, but it does read on an amount of a 5-HT2A serotonin receptor inverse agonist. 
Accordingly, for the purpose of examination, an amount of a 5-HT2A serotonin receptor inverse agonist that is necessary to elicit a biological response, is included in the interpretation of “a therapeutically effective amount”.
Similar to method claims 20-31, Luthringer discloses administering a single dose (10, 20, 40, 80 and 160 mg), each morning, of APD125 to healthy adult men (see abstract). APD125 is also known by the name nelotanserin (a 5-HT2A serotonin receptor inverse agonist, see instant claim 23), as evidenced by PubChemCID11683556, wherein APD125 is disclosed among other the names for nelotanserin (see page 1).
Claims 20-31 are anticipated by Luthringer to the extent that the claims read on the prophylaxis of PD psychosis or symptoms thereof, because an individual in need of prevention from PD psychosis or symptoms thereof, would not be expected to be having PD psychosis or symptoms thereof.

Claims 20-25, 27-29, 31 and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NCT02640729 (Available 12/29/2015, submitted in the parent application No. 16/101,299).
Regarding claims 20-23, NCT02640729 discloses a clinical trial study comprising a method for administering nelotanserin (a 5-HT2A serotonin receptor inverse agonist, see instant claim 23), to adult subjects of at least 50 years of age diagnosed with Lewy body dementia (LBD) or Parkinson’s disease dementia (PDD), in order to treat visual hallucinations in the subjects. Please see title of the study and pages 1-7.
Regarding claims 24-25 and 27-29, NCT02640729 discloses nelotanserin at 20 mg, 40 mg and 80 mg (see page 3).
Regarding claim 31, nelotanserin discloses daily dosage (see page 3).
Regarding claim 33, nelotanserin discloses oral dosage (see page 3).
Regarding claim 34, nelotanserin discloses adult subjects of at least 50 years of age (see discussions above).

Claims 20-22 and 31-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mills et al (hereinafter, “Mills”, US Pub. No. 20150313888, published 11/05/2015).
Regarding claim 20, Mills relates to the utility of pimavanserin (a 5-HT2A serotonin receptor inverse agonist, see instant specification at ¶ 0330), in the treatment of Parkinson’s disease psychosis (PDD). Please see title of the invention, abstract and ¶s 0001-0070, 0099-0163, Figures 1-4 and reference claims 13-22. Mills discloses that in some embodiments, the efficacious effect is the reduction in psychotic symptoms such as delusions and hallucinations (e.g., visual hallucinations), wherein the efficacious effect is measured by SAPS-PD (see ¶s 0009 and 0023-0028).   Specifically, Mills discloses administering pimavanserin PDP patients (see Example 7).
Regarding claims 21-22, Mills discloses delusions and hallucinations such as visual hallucinations (see discussions above).
Regarding claim 31, Mills discloses once daily administration (see Example 7 at ¶ 0100).
Regarding claims 32-33, Mills discloses oral, sustained or controlled release dosage forms among the suitable formulations (see ¶ 0058).
Regarding claim 34, Mills discloses human patients (see discussions above).
Regarding claim 35, Mills discloses SAPS-PD score of 15.88 (see ¶ 0158).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-25, 27-29, 31, 33-34 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over NCT02640729, as applied to claims 20-25, 27-29, 31 and 33-34 above and in view of NCT01174004 (Available 08/03/2010, submitted in the parent application No. 16/101,299).
The limitations of claims 20-22 and 31-35 as well as the corresponding teachings of NCT02640729 are described above, and hereby incorporated into the instant rejection.
The invention of claims 36-37 are similar to claim 20, however, claims 36-37 differ slightly from claim 20 in that claims 36-37 require that: i) the individual has SAPS-PD baseline score of greater than 9 (claim 36) or greater than 15 (claim 37); and ii) a nelotanserin treatment results in SAPS-PD difference of -2.2, when compared to placebo.
Although NCT02640729 discloses a nelotanserin and placebo-controlled treatment (see page 2), NCT02640729 is not explicit in teaching using SAPS-PD, in order to measure the efficacy of nelotanserin treatment, when compared to a placebo.
However, a person skilled in the would have had a reasonable expectation of success in the use of SAPS-PD for measuring the efficacy of nelotanserin treatment, when compared to a placebo. This is because the use of SAPS-PD for measuring the efficacy of a 5-HT2A serotonin receptor inverse agonist treatment, when compared to a placebo, was known in the art.
For example, similar to NCT02640729 (see discussions above), NCT01174004 relates to the study of a 5-HT2A serotonin receptor inverse agonist, i.e., pimavanserin (see discussions above), in the treatment of patients with PDD. Please see NCT01174004 at title of the study and pages 1-7. Specifically, NCT01174004 discloses that: i) efficacy is defined as a decreased in the severity and/or frequency of hallucinations and/or delusions; ii) efficacy is measured as the change from baseline (day 1) to the duration of treatment (Day 43) in the SAPS-PD scale; iii) the possible SAPS-PD score is from 0 to 45; and iv) a negative change in score indicates improvement. Please see NCT01174004 at page 3.
Accordingly, at the time the instant invention was filed, one skilled in the art would have found it obvious to modify NCT02640729 with NCT01174004 in order to arrive at a method of administering nelotanserin patients diagnosed with LBD or PDD, in order to treat, for example, hallucinations in the patient, wherein the efficacy of nelotanserin treatment, when compared to a placebo, is measured using the SAPS-PD score. The artisan of the ordinary skill would have had a reasonable expectation that the efficacy of nelotanserin treatment, when compared to a placebo, would result in a negative change in the SAPS-PD score.  
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
The claimed: i) SAPS-PD score; and ii) changes in the SAPS-PD score, are art-recognized variables, that would have been routinely determined and optimized in the pharmaceutical art. 
MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
 Factors that would have been taken into consideration when making such a determination would have included, but not have been limited to, type of psychosis or psychotic symptoms, onset of the sign(s) of the psychosis or psychotic symptoms, the severity of the psychosis or psychotic symptoms, the age, weight, sex, medical condition of the patient in need thereof, and the judgement of the prescribing physician. 
For each application of nelotanserin in the treatment of a psychosis or psychotic symptoms, the optimum amount of: i) SAPS-PD score; and ii) change in the SAPS-PD score, can in each case be determined by an artisan of the ordinary skill through test series following the requisite guidelines set forth in the NCT02640729 and NCT01174004 disclosure. Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
In the present case, it is well established in the art that i) nelotanserin exhibits known utility in the treatment of psychosis or psychotic symptoms such as, hallucinations and/or delusions; ii) treatment efficacy is defined as a decreased in the severity and/or frequency of hallucinations and/or delusions; iii) treatment efficacy is measured as the change from baseline (day 1) to the duration of treatment in the SAPS-PD scale; iv) the possible SAPS-PD score is from 0 to 45; and v) a negative change in score indicates improvement. Please see discussions above.
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. Therefore, the invention as a whole was prima facie obvious at the time of the filing.

Non-Statutory Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. patent Nos:
10,034,859 (claims 1-50); 
11,304,932 (claims 1-28); and
10,022,355 (claims 1-68). 
Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the above cited patents are similarly directed to a method for the prophylaxis and/or treatment of PD psychosis and symptoms thereof, in a subject in need thereof.
For example, the claims of the instant application are directed to a method for the prophylaxis and/or treatment of PD psychosis and symptoms thereof, in a subject in need thereof, comprising administering to the subject, a therapeutically effective amount of a 5-HT2A serotonin receptor inverse agonist, whereas, the claims of the cited patent No. 10,034,859 directed to a method for the prophylaxis and/or treatment of visual hallucinations in a subject in need thereof, comprising administering to the subject, a therapeutically effective amount of nelotanserin (a 5-HT2A serotonin receptor inverse agonist, see discussions above).
Therefore, there is sufficient overlap between the claim scopes to render them obvious over each other. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the reference patent subject matter.  

Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629	

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629